     Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1546 Page 1 of 18


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10

11     PARK ASSIST, LLC,                            Case No.: 3:18-cv-02068-BEN-DEB;
12                    Plaintiff,                           and 3:18-cv-02409-BEN-DEB

13     V.                                           CLAIMS CONSTRUCTION ORDER
14     SAN DIEGO COUNTY REGIONAL
15     AIRPORT AUTHORITY; and ACE
       PARKING MANAGEMENT, INC.,
16
                      Defendants.
17
18
19     INDECT USA CORP.,

20                     Plaintiff,
21
       v.
22
       PARK ASSIST, LLC,
23
24                    Defendant.
25    I.    INTRODUCTION
26          These related patent infringement matters come before the Court for claim
27    construction. On September 15, 2020, the Parties submitted Joint Hearing Statements,
28    Claim Construction Charts, and Claim Construction Worksheets. 2068 ECF No. 92, 93,


                                                                           3: 18-cv-02068-BEN-DEB;
                                                                        and 3: 18-cv-02409-BEN-DEB
     Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1547 Page 2 of 18


 1 94, 95; 2409 ECF No. 65, 66, 67, 71.     1   On October 27, 2020, each Party submitted their
 2    respective opening claim construction briefs. 2068 ECF No. 96, 97, 98; 2409 ECF No.
 3    72, 73. On November 10, 2020, the Parties also submitted responsive claim construction
 4    briefs. 2068 ECF No. 100, 101, 102; 2409 ECF No. 75, 76. On I)ecember 2, 2020, the
 5    Court issued a Minute Order submitting the matters on the papers. 2068 ECF No. 103;
 6    2409 ECF No. 79.
 7 II.      BACKGROUND
 8          Park Assist, LLC ("Park Assist") owns U.S. Patent Number 9,594,956 ("the '956
 9    Patent") titled "Method and System for Managing a Parking Lot based on Intelligent
10    Imaging." 2068 ECF No. 1, 3. Broadly, the '956 Patent teaches a parking guidance
11    system that allows the operator of a parking lot or garage to determine occupancy of
12    parking spaces in the lot or garage. 2068 ECF No. 98, 6; see also 2068 ECF No. 23-1, 1.
13    The '956 Patent improves upon prior art by providing a better system for managing a
14    parking lot based on intelligent imaging. 2068 ECF No. 51, 6-8. The '956 Patent
15    contains one independent claim and one dependent claim. Id. at 2.
16          Park Assist alleges the San Diego County Regional Airpmi Authority (the
17    "Airport") and Ace Parking Management ("Ace Parking") infringe on the '956 Patent by
18    using a competing parking guidance system made by Indect USA Corporation ("Indect").
19    2068 ECF No. 1, 4. After Park Assist sued the Airport and Ace Parking, Indect sued
20    Park Assist seeking declaratory relief on non-infringement as well as damages for unfair
21    competition. See generally 2409 ECF No. 1.
22    Ill.. LEGAL STANDARD
23          The construction of claims within a patent presents an issue of law for the Court.
24    Markman v. Westview Instruments, Inc., 52 F.3d 967,979 (Fed. Cir. 1995) (en bane),
25    aff d, 517 U.S. 370 (1996). "It is a bedrock principle of patent law thatthe claims of a
26
27
            "2068 ECF No.,, shall refer to the docket in Case No. 3:18-cv-02068-BEN-DEB,
28    while "2409 ECF No.,, shall refer to the docket in Case No. 3:18-cv-02409-BEN-DEB.
                                                     2
                                                                               3: 18-cv-02068-BEN-DEB;
                                                                            and 3: 18-cv-02409-BEN-DEB
     Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1548 Page 3 of 18


 1 patent define the invention to which the patentee is entitled the right to exclude." Phillips
2     v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (internal quotation marks and
3     citation omitted). Construing the claims of a patent entails first analyzing intrinsic
4     evidence, and second, if needed, extrinsic evidence. See, e.g., Personalized Media
 5    Commc 'ns, LLC v. Apple Inc., 952 F.3d 1336, 1340 (Fed. Cir. 2020) ("When construing
 6    claim terms, we first look to, and primarily rely on, the intrinsic evidence, including the
 7    claims themselves, the specification, and the prosecution history of the patent, which is
 8    usually dispositive."); see also Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583
 9    (Fed. Cir. 1996) (noting that"[ e]xtrinsic evidence may also be considered, if needed to
10    assist in determining the meaning or scope of technical terms in the claims."). Intrinsic
11    evidence incluqes the patent claims, specification, and prosecution history. Personalized
12    Media Commc 'ns, 952 F.3d at 1340. Extrinsic evidence may include expert testimony,
13    product catalogs, journal articles, inventor testimony, dictionaries, and scientific treatises.
14    Phillips, 415 F.3d at 1317; Immunex Corp. v. Sanofi-Aventis US. LLC, 977 F.3d 1212,
15     1221 (Fed. Cir. 2020).
16           Claim terms '-are generally given their ordinary and customary meaning" as
17    understood by a person having ordinary skill in the art at the time of the invention.
18    Phillips, 415 F.3d at 1312 (internal citations omitted). "In some cases, the ordinary
19    meaning of claim language as understood by a person of skill in the art may be readily
20    apparent even to lay judges, and claim construction in such cases involves little more
21    than the application of the widely accepted meaning of commonly understood words."
22    Id. at 1314. "However, in many cases, the meaning of a claim term as understood by
23    persons of skill in the art is not readily apparent." 02 Micro Int 'l Ltd. v. Beyond ,
24    Innovation Tech. Co., Ltd., 521 F.3d 1351, 1360 (Fed. Cir. 2008). If the meaning of the
25     term is not readily apparent, th~ court must look to "those sources available to the public
26     that show what a person of skill in the art would have understood disputed claim
27     language to mean," including intrinsic and extrinsic evidence. Phillips, 415 F.3d at 1314.
28           First, a court should look to the plain language of the claims. See Vitronics, 90 F.3d
                                                     3
                                                                                 3: l 8-cv-02068-BEN-DEB;
                                                                              and 3: l 8-cv-02409-BEN-DEB
                  Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1549 Page 4 of 18
-----   --




              1    at 1582. A disputed term should be construed "consistently with its appearance in other
             2     places in the same claim or in other claims of the same patent." Rexnord Corp. v.
             3     Laitram Corp., 274 F3d 1336, 1342 (Fed. Cir. 2001) (internal citations omitted).
             4     Accordingly, '"[a] claim construction that gives meaning to all the terms of the claim is
             5     preferred over one that does not do so."' Vederi, LLC v. Google, Inc., 744 F .3d 13 76,
             6     1383 (Fed Cir. 2014) (quoting Merck& Co., Inc. v. TevaPharm. USA, Inc., 395 F.3d
             7     1364, 1372 (Fed. Cir. 2005)).
             8            Second, a court must also read claims "in view of the specification, of which they
             9     are a part." Phillips, 415 F.3d at 1315 (internal citation omitted). "Apart from the claim
             10    language itself, the specification is the single best guide to the meaning of a claim term."
             11    Vederi, 744 F.3d at 1382 (internal citation omitted). For example, "a claim construction
             12    that excludes [a] preferred embodiment [described in the specification] 1 is rarely, if ever,
             13    correct and would require highly persuasive evidentiary support."' Adams Respiratory
             14    Therapeutics, Inc. v. Perrigo Co., 616 F.3d 1283, 1290 (Fed. Cir. 2010) (internal citation
             15    omitted). However, a claim construction must not import limitations from the
             16    specification into the claims absent a clear indication in the intrinsic record that the
             17    patentee intended the claims to be so limited. See Douglas Dynamics, LLC v. Buyers
             18    Prods. Co., 717 F.3d 1336, 1342 (Fed. Cir. 2013); Dealertrack, Inc. v. Huber, 674 F.3d
             19     1315, 1327 (Fed. Cir. 2012).
             20           Third, courts should consider the patent's prosecution history, which is the record
             21    of proceedings before the Patent and Trademark Office ("PTO''), as it may indicate how
             22    the inventor and PTO understood the patent. Phillips, 415 F .3 d at 1317. The prosecution
             23    history includes the prior art cited during the patent examination. Id. "Prior art" is
             24     defined as "[k]nowledge that is publicly lmown, used by others, or available on the date
             25    of invention to a person of ordinary skill in an art, including what would be obvious from
             26    that knowledge." Garner, Brian A., Black's Law Dictionary, ART (11th ed. 2019).
             27    "Prior art includes (1) information in applications for previously patented inventions; (2)
             28     information that was published more than one year before a patent application is filed;
                                                                  4
                                                                                              3:18-cv-02068-BEN-DEB;
                                                                                           and 3: l 8-cv-02409-BEN-DEB
             Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1550 Page 5 of 18
  '
-----




         1    and (3) information in other patent applications and inventor's certificates filed more than
         2    a year before the application is filed." Id. However, "because the prosecution history
        3     represents an ongoing negotiation between the PTO and the applicant, rather than the
         4    final product of that negotiation, it often lacks the clarity of the specification and thus is
         5 less useful for claim construction purposes." Phillips, 415 F .3d at 1317.
         6          If the intrinsic evidence resolves the ambiguity in the disputed claim terms, then,
         7    "it is improper to rely on extrinsic evidence." Vitronics, 90 F .3d at 1583. If ambiguities
         8    in the claim terms remain, however, courts may consider extrinsic evidence. Id. at 1584.
         9    However, where after resort to extrinsic evidence, the claims of a patent lack the
        10    definiteness to allow someone skilled in the relevant art at the time the patent was filed to
        11    understand the scope of the patent, the patent will be held invalid due to indefiniteness.
        12    Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898,901 (2014). "[A] patent must be
        13    precise enough to afford clear notice of what is claimed thereby apprising the public of
        14    what is still open to them." Id. at 909 (internal quotations omitted). However, "absolute
        15    precision is unattainable," and the Court "must take into account the inherent limitations
        16    of language.'' Id at 910. Terms of degree do not render a claim indefinite so long as the
        17    term "provide[ s] enough certainty to one of skill in the art when read in the context of the
        18    invention." Interval Licensing LLC v.AOL, Inc., 766 F.3d 1364, 1370 (Fed. Cir. 2014).
        19    IV.   DISCUSSION
        20          In accordance with Local Patent Rule 4.2, the Parties identified several terms for
        21    construction. See 2068 ECF No. 95; 2409 ECF No. 66. Both cases require construction
        22    of the same eight terms of the '956 Patent. See id. Park Assist's proposed constructions
        23    are the same in both cases pending before the Court. Id. Ace Parking joined the
        24    Airport's briefs for claim construction, and both the Airport and Indect agree on
        25    alternative proposed constructions of these eight terms. Id. For convenience, the Court
        26    refers to the Airport, Ace Parking, and Indect as "Defendants" when discussing these
        27    Parties collectively. When one Defendant offers different reasoning to support
        28 Defendants' proposed construction, the Court refers to that Defendant by name.
                                                              5
                                                                                          3: l 8-cv-02068-BEN-DEB;
                                                                                       and 3: l 8-cv-02409-BEN-DEB
          Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1551 Page 6 of 18
--




      1           The disputed terms are:
     2            1.       "collocated"
     3            2.       "high resolution image"
     4            3.       "thumbnail image"
     5            4.       "displaying a thumbnail image"
     6            5.       "infringement process''
     7            6.       "permit identifier"
      8           7.       "(g) deciding whether said occupied status is incorrect, based on a visual
     9     review of said thumbnail image on said GUI;" and
     10           8.       "(h) correcting said occupied status, by inputting computer-readable
     11    instructions to a computer terminal of said GUI, if said parking space shown in said
     12 thumbnail image is vacant and said computer terminal electronically communicating a
     13    command to toggle said multi-color indicator to illuminate a second color, said second
     14 color predefined to indicate a vacant status."
     15           Based on the Parties' submissions and applicable law, the Court construes the
     16    submitted claim terms from the '956 Patent as set forth below.
     17           1.       Collocated
     18           The above language is found in claim 1, limitation (c). Park Assist argues
     19    "collocated" should mean "together within the same unit or housing." 2068 ECF No. 95-
     20     1, 1. Defendants argue "collocated" should mean "placed together or close together."
     21    2068 ECF No. 97, 24.
     22           The term "collocated" is used within claim 1 to describe the location of the
     23    "multicolor indicator" with reference to the "imaging device" .or camera described in the
     24     '956 Patent:
     25
                           (c) assigning said parking space, in which said occupancy was
     26                    detected, an occupied status, wherein said occupied status is
                           indicated by illuminating a first color of a multicolor indicator
     27
                           collocated with said imaging device, and first color predefined
     28                    to determine said occupied status.
                                                            6
                                                                                      3:18-cv-02068-BEN-DEB;
                                                                                   and 3:18-cv-02409-BEN-DEB
     Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1552 Page 7 of 18


 1    '956 Patent, Col. 22:37-42 (emphasis added). "Collocated" is not defined in the
2     specification.
3            Park Assist argues its proposed construction finds support in the specification
4     because several of the figures describe an "integrated camera, indicator, processor and
 5    illumination module"   or an indicator integrated with or within a camera or imaging
 6    device. 2068 ECF No. 98, 11. It also cites to the prosecution history, asserting the
 7    examiner .understood the imaging device and indicator would be collocated by being
 8    "included in the same unit." Id. at 12; see also id., Ex. B, 4.
 9           Indect argues Park Assist improperly seeks to narrow a broad claim based on the
10    specification when Park Assist has not made a clear disavowal of claim scope. 2068 ECF
11    No. 75, 4. Defendants further argue their proposed construction is consistent with the
12    plain language of the claim, and that the examples cited by Park Assist "indicate that the
13    patentee understood how to describe an indicator as 'within' or 'in the same unit' as a
14    camera, but intentionally chose not to use that definition when drafting its claims." 2068
15    ECF No. 97, 20.
16           The Comi agrees with Defendants. "It is established that 'as a general rule claims
17    of a patent are not limited to the preferred embodiment ... or to the examples listed
18    within the patent specification."' Glaxo Well come, Inc. v. Andrx Pharmaceuticals, Inc.,
19    344 F.3d 1226, 1233 (Fed. Cir. 2003) (quoting Dow Chemical Co. v. United States, 226
20    F.3d 1281, 1293 (Fed. Cir. 2000)). Moreover, "[t]he patentee is free to choose a broad
21    term and expect to obtain the full scope of its plain and ordinary meaning unless the
22     patentee explicitly redefines the term or disavows its full scope." Thorner v. Sony
23     Computer Entertainment America LLC, 669 F.3d 1362, 1367 (Fed. Cir. 2012).
24           While these cases present the slightly unusual variation of a patentee advocating a
25     limitation on the claim, the Court is bound to apply these principles of claim construction.
26     Park Assist may have made its claim broader than its preferred embodiments, but it could
27     have used language that would have accomplished its sought limitation within the claim.
28     Defendants proposed construction is also consistent with the plain and ordinary meaning
                                                     7
                                                                                3: l 8-cv-02068-BEN-DEB;
                                                                             and 3: l 8-cv-02409-BEN-DEB
     Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1553 Page 8 of 18


 1 of "collocated."
2            Accordingly, the Court construes "collocated" as placed together or close together.
3            2.    High resolution image
4            The tenn "high resolution image" is found in claim 1, limitations (d), (e), and (i).
5     '956 Patent, Col. 22:43-48, 22:63-68. Park Assist argues "high resolution image" should
6     mean "an image of high enough resolution to extract a permit identifier such as a license
7     plate number." 2068 ECF No. 98, 18. Alternatively, Park Assist proposes "an image of
8     sufficient resolution to extract a permit identifier such as a license plate number." 2068
9     ECF No. 102, 3. Defendants argue the term is indefinite and therefore cannot be
10    construed. 2068 ECF No. 97 at 9.
11           The term "high resolution image" is used within claim 1 as follows:
12                 (d) obtaining, as a result of said parking space having said
                   occupied status, a single high resolution image of a vehicle
13
                   occupying said parking space, said high resolution image
14                 obtained by said imaging device;
                   (e) storing at least part of said high resolution image on a storage
15
                   device; ...
16                 (i) extracting from said high resolution image, by digital image
                   processing, a permit identifier for said vehicle and comparing
17
                   said permit identifier with at least one parking permit
18                 identification stored on said storage to determine a permit status
                   of said parked vehicle.
19
20     '956 Patent, Col. 22:43-48; 22:63-67. "High resolution image" is not defined in the
21    specification.
22           Park Assist argues the usage of the term in the claim itself provides the necessary
23    support for its proposed construction. 2068 ECF No. 98, 12. It argues that a "high
24    resolution image" is an image of such resolution that the "permit identifier," which could
25     include a license plate, can be read and extracted. Id. at 13. Park Assist further argues
26    the specification supports its proposed construction, consistently illustrating that when a
27     camera detects a vehicle, a system controller requests a "high resolution image" of the
28     vehicle and the system controller then extracts text from that "high resolution image." Id.
                                                     8
                                                                                3:18-cv-02068-BEN-DEB;
                                                                             and 3: 18-cv-02409-BEN-DEB
     Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1554 Page 9 of 18


 1 (citing '956 Patent, Col. 1:48-55; 12:64-13:2; 19:54-56; 20:37-41; and 20:62-65).
2            Defendants argue "high resolution image" is indefinite "because it neither provides
3     an objective limit to 'high' nor identifies which meaning of 'resolution' controls." 2409
4     ECF No. 75, 2. In other words, Defendants assert, the '956 Patent fails to provide an
 5    objective standard for determining "how 'high' is 'high enough"' or which of the many
6 potential definitions of "resolution" applies to the term here. Id.
 7           Indefiniteness is a question of law for the Court. Eli Lilly & Co. v. Teva
 8 Parenteral Medicines, Inc., 845 F.3d 1357, 1370 (Fed. Cir. 2017). It must be proven by
 9    clear and convincing evidence, Microsoft Corp. v. i4i Ltd. P'ship, 564 U.S. 91, 95 (2011),
10    and must overcome a patent's presumption of validity. 35 U.S.C. § 282.
11           The claims of a patent must "particularly point[] out and distinctly claim[] the
12    subject matter which the inventor or a joint inventor regards as the invention." 35 U.S.C.
13     § 112(6). "[A] patent is invalid for indefiniteness if its claims, read in light of the
14    specification delineating the patent, and the prosecution history, fail to inform, with
15    reasonable certainty, those skilled in the art about the scope of the invention." Nautilus,
16    Inc., 572 U.S. at 901. This requires the claim to be precise enough to afford "clear notice
17    of what is claimed," which apprises the public of what is still open to them. Id. at 909.
18     However, "absolute precision is unattainable," and the Court "must take into account the
19     inherent limitations of language." Id. at 910. Terms of degree do not render a claim
20     indefinite so long as the t~rm "provide[s] enough certainty to one of skill in the art when
21     read'in the context of the invention." Interval Licensing LLC, 766 F.3d at 1370.
22           Applying these principles, the Court concludes that Park Assist's proposed
23     alternative construction provides objective boundaries to define the term in the context of
24     the invention. The specification discusses "high resolution image" in the context of
25     reading and extracting a permit identifier, such as a license plate, and distinguishes
26     between an "occupancy image" and an "identification image." '956 Patent, Col. 1:48-55.
27     The specification further teaches how these images differ in purpose in the context of this
28     particular invention. Id. at 20:62-65. That is all that is required for a term of degree to be
                                                      9
                                                                                   3:18-cv-02068-BEN-DEB;
                                                                                and 3:18-cv-02409-BEN-DEB
                 Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1555 Page 10 of 18
-   ------ - - - - -




               1       found definite. See Interval Licensing, 766 F.3d at 1370. Defendants attempt to make
               2       the language here more complex than its plain and ordinary meaning in this context
               3       demands. Nonetheless, avoiding the use of "higher" and replacing it with "sufficient" as
               4       proposed in Park Assist' s alternative construction will provide additional clarity to the
               5       jury in deciding this matter. It _is clear that "high resolution image" as used within the
               6       '956 Patent means an image of sufficient resolution to extract a permit identifier such as
               7       a license plate number. Accordingly, the Court adopts this proposed alternative
               8       construction.
               9             3.     Thumbnail image
            10               The term ''thumbnail image" is found in claim 1, limitations (f) and (g). '956
            11         Patent, Col. 22:49-55. Park Assist argues "thumbnail image" should mean "a small
            12         image of a picture on the computer screen." 2068 ECF No. 102, 15-16. Defendants
            13         argue the term is indefinite. 2409 ECF No. 75, 2.
            14               The term "thumbnail image" is used within claim 1 as follows:
            15                       (f) displaying a thumbnail image of said parking space on a
                                     graphic user interface (GUI), said thumbnail image digitally
            16
                                     processed from an image electronically communicated to said
            17                       GUI from said imaging unit;
                                     (g) deciding whether said occupied status is incorrect, based on
            18
                                     a visual review of said thumbnail image on said GUI;
            19                       (h) correcting said occupied status, by inputting computer-
                                     readable instructions to a computer terminal of said GUI, if said
            20
                                     parking space shown in said thumbnail image is vacant and said
            21                       computer terminal electronically communicating a command to
                                     toggle said multicolor indicator to illuminate a second color, said
            22
                                     second color predefined to indicate a vacant status.
            23         956 _Patent, Col. 22:49:55. "Thumbnail image" is not defined in the specification.
            24                Like its arguments regarding "high resolution image," Park Assist contends the
            25         specification and patent history provide support for its proposed construction. 2068 ECF
            26         No. 98, 16-17. It also argues the Airport's expert agrees its proposed construction would
             27        be understood by a person of ordinary skill in the art. Id. at 17. Park Assist succinctly
             28        summarizes that "where an accused infringer is using a small image of a picture from the
                                                                     10
                                                                                                  3: l 8-cv-02068-BEN-DEB;
                                                                                               and 3: l 8-cv-02409-BEN-DEB
  .    .Case 3:18-cv-02409-BEN-DEB       Document 80 Filed 12/04/20 PageID.1556 Page 11 of 18
- - - - -- 1 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~ - - - I - - - +




       1 imaging unit of claim 1 to review and determine occupancy, it is clear that they are
       2 within the claim limitation." Id. at 18.
       3         Defendants again argue that "thumbnail image" has no boundaries and thus could
       4   be an image of any size. 2409 ECF No. 72, 14; ECF No. 97, 17. Accordingly,
       5 Defendants contend, the term is indefinite and the '956 Patent is invalid. See, e.g.,
       6 Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898,901 (2014) ("[A] patent is invalid
       7   for indefiniteness if its claims, read in light of the specification delineating the patent, and
       8 the prosecution history, fail to inform, with reasonable certainty, those skilled in the art
       9   about the scope of the invention."). Defendants also cite to extrinsic expert evidence,
      10   contending that these experts demonstrate that a person of ordinary skill in the art would
      11   not be able to attach an appropriate meaning to the term. 2068 ECF No. 97, 17. Both
      12   arguments miss the mark.
      13         As with "high resolution image," the Court finds Park Assist's proposed
      14   construction of "thumbnail image" has adequate support within the specification and
      15   patent history. The use of"thumbnail image" here is distinguishable from the use of
      16   "unobtrusive manner'' analyzed by the Federal Circuit in Interval Licensing. 766 F.3d at
      17   13 71. There, the court found "sufficient guidance [was] lacking in the written description
      18   of the asserted patents." Id. Here, by contrast, the specification teaches how a
      19   "thumbnail image" is used on a graphic user interface (''GUI"), which would commonly
      20   be a computer screen, to allow a parking lot manager to interface with the system and
      21   monitor parking. '956 Patent. Fig. 7 and 8; Col. 16:9-16. The "thumbnailimages" in
      22   those figures are "small images of pictures" on a "computer screen." Though they may
      23   vary somewhat in size, a "thumbnail image" in the context of the ~956 Patent is bounded
      24   by the GUI on which it is displayed. Even extrinsic expert evidence supports Park
      25   Assist's proposed construction. The Airport's expert testified that he knew the term
      26   "thumbnail image" to mean an image that is a placeholder for another image, usually
      27   with a lower memory requirement. See 2068 ECF No. 98-11, Havelick Tr. at 81:11-15.
      28          Accordingly, the Court construes "thumbnail image" as a small image ofa picture
                                                           11
                                                                                       3: 18-cv-02068-BEN-DEB;
                                                                                    and 3: l 8-cv-02409-BEN-DEB
              Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1557 Page 12 of 18
----   ------




          1     on the computer screen.
          2           4.     Displaying a thumbnail image
          3           The phrase "displaying a thumbnail image" is found in claim 1, limitation (f). '956
          4     Patent, Col. 22:49-52. Park Assist argues "displaying a thumbnail image" should mean
          5     "displaying a small image of a picture of a parking space on a computer screen." 2068
          6     ECF No. 98, 19. Defendants argue the term should mean "displaying a real-time
          7     thumbnail image of said parking space." ECF No. 95-1,
          8           The term "displaying a thumbnail image" is used within claim 1 as follows:
          9                  (t) displaying a thumbnail image of said parking space on a
                             graphic user interface (GUI), said thumbnail image digitally
         10
                             processed from an image electronically communicated to said
         11                  GUI from said imaging unit;
                             (g) deciding whether said occupied status is incorrect, based on
         12
                             a visual review of said thumbnail image on said GUI;
         13                  (h) correcting said occupied status, by inputting computer-
                             readable instructions to a computer terminal of said GUI, if said
         14
                             parking space shown in said thumbnail image is vacant and said
         15                  computer terminal electronically communicating a command to
                             toggle said multicolor indicator to illuminate a second color, said
         16
                             second color predefined to indicate a vacant status.
         17     '956 Patent, Col. 22:49-62. The specification does not define the term, but the Court's
         18     construction of ''thumbnail image" above informs the construction of the term here.
         19           Park Assist argues Defendants' proposed construction adds a "real-time" limitation
         20     that is not in the claim. ECF No. 98, 19. Instead, Park Assist argues, the '956 Patent
         21     "plainly teaches that thumbnail images are not real-time and may be [ten] minutes old."
         22     Id. (citing '956 Patent, Col. 15:62-16:-8).
         23           Defendants argue that reading limitation (f) of the claim alone, without reading
         24     limitations (g) and (h), would render limitation (f) meaningless to a person of ordinary
         25     skill in the art. ECF No. 72, 19; ECF No. 97, 21. Defendants further argue the '956
         26     Patent was intended to provide real-time feedback to improve parking guidance system
         27     accuracy, which is a problem identified with prior art systems by the '956 Patent. ECF
         28     No. 97, 21. Adopting a construction that allows for a ten-minute delay, Defendants
                                                              12
                                                                                        3: l 8-cv-02068-BEN-DEB;
                                                                                     and 3:18-cv-02409-BEN-DEB
  .     .Case 3:18-cv-02409-BEN-DEB     Document 80 Filed 12/04/20 PageID.1558 Page 13 of 18
- - - - - - > - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - + - - - -




       1 reason, would not be an itnprovement on prior art.
       2         Here, Defendants propose a construction that will better assist the jury.
       3   Flmdamentally, Park Assist's construction and reliance on the ten minutes threshold
       4   found in one embodiment misrepresents the invention's purpose. This embodiment
       5 teaches that the thumbnail image on the GUI should be no more than ten minutes old
       6   before the system controller requests a new image of the parking space from the
       7   associated camera unit. '956 Patent, Col. 15:62c..16:8. However, this embodiment also
       8   teaches that the thumbnail is updated every time a vehicle enters or exits a parking space.
       9 Id at 16:1-2. Thus, the intent of the invention is in part to "provide real-time feedback,"
      10   and the ten-minute threshold is merely a failsafe provision designed as a back-up to an
      11   undetected entry or exit. See also '956 Patent, Col. 14:58-61 ("Enforcement. The system
      12   can track in real time whether a particular parking space is correctly occupied, for every
      13   parking space, 24 hours a day"). A person of ordinary skill in the art would determine
      14   this from reading the specification, particularly from reading how intervention can correct
      15   - in real-time or at least near real-time - an erroneous indicator that marks a space as
      16   vacant when it is occupied or vice versa, using the display of a thumbnail image.
      17         Accordingly, the Court construes "displaying a thumbnail image'' as displaying a
      18   small near real-time image of a picture of said parking space on the computer screen.
      19         5.     Infringement Process
      20         The above language is found in claim 1, limitation (i). '956 Patent, Col. 23:1-4.
      21   Park Assist argues "infringement process" should mean "providing a notification of
      22   unauthorized parking." 2068 ECF No. 98, 20-21. Defendants argue "infringement
      23   process" should mean "providing a notification to staff that they have parked outside a
      24   designated staff parking area." 2068 ECF No. 97, 22.
      25         The term "infringement process" is used in claim 1 as follows:
      26                (i) extracting from said high resolution image, by digital image
                        processing, a permit i_dentifier for said vehicle and comparing
      27
                        said permit identifier with at least one parking permit
      28                identification stored on said storage to determine a permit status
                                                         13
                                                                                     3: l 8-cv-02068-BEN-DEB;
                                                                                  and 3: l 8-cv-02409-BEN-DEB
     Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1559 Page 14 of 18


 1                   of said parked vehicle; and
                     G) initiating an infringement process for said vehicle having said
2
                     permit identifier that fails to coincide with at least one of said at
3                    least one parking permit identification.
4      '956 Patent, Col. 22:63-23 :4. The specification does not define "infringement process,"
5      and the Parties agree this term does not have a plain and ordinary meaning. 2068 ECF
6      No. 97, 23.
7            Park Assist argues its proposed construction is supported by the specification's
8      description of the "Permit Parking Control" and "Enforcement" features. 2068 ECF No.
9      98, 21-22. Park Assist also argues extensively that Defendants' proposed construction
10     impermissibly limits the infringement processing to staff parking areas only. Id. at 22.
11     Defendants respond that the only place the '956 Patent teaches "infringement process" is
12     where the additional "Permit Parking Control" feature is described. 2068 ECF No. 97,
13     22-23. "Permit Parking Control," Defendants allege, is limited to staff parking areas and
14     not the "Tiered Parking ControP' feature described elsewhere in the specification that
15     enables variable cost to be imposed for different parking spaces. Id. at 23. Thus, the
16     construction of "infringement process" should be limited to staff parking areas because
17     that limitation is "consistent with the patent's only disclosure of an 'infringement
18     process' to the public." Id.
19           While the Court agrees that the "Permit Parking Control" feature description
20     contained in the specification is confusing, a broader view of the specification clearly
21     contemplates an "infringement process" that occurs in areas outside a "designated staff
22     parking area." For example, the "EnforcemenC feature described in the specification
                                                                       '
23     discusses how a vehicle parked in one space for too long or a vehicle parked in more than
24     one space can be detected and acted upon. '956 Patent, Col. 14:59-67. In addition, the
25     prosecution history describes how an ''infringement process" is initiated whenever there
26     is a mismatch between a permit identifier, discussed below, and a particular parking area
27     in the lot or garage. 2068 ECF No. 98, Ex. 1, 20. These explanations in the specification
28     illuminate what is meant by "infringement process" and guide the Court to the proper
                                                       14
                                                                                   3: l 8-cv-02068-BEN-DEB;
                                                                                and 3:18-cv-02409-BEN-DEB
                                                                                                                I
         Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1560 Page 15 of 18                        i
-                                                                                                               I




     1 construction. See Phillips, 415 F.3d at 1316 ("The construction that stays true to the
    2      claim language and most naturally aligns with the patent's description of the invention
    3      will be, in the end, the correct construction") (quoting Renishaw PLC v. Marposs Societa
    4 per Azioni, 158 F.3d 1248, 1250 (Fed. Cir. 1998)).
     5           Accordingly, the Court construes "infringement process" as a notice of
     6     unauthorized parking.
     7           6.     Permit identifier
     8           The Parties' agree that "permit identifier" means "an attribute that can be used to
     9     identify the permit status of a parked vehicle including a permit badge, license plate
    10     number or unique combination of vehicle make, model, color and other identifying
    11     marks." 2068 ECF No. 95-1, 14. Having considered the Parties' agreed construction, the
    12     Court believes the proposed construction would aid the jury in its findings of fact on
    13     infringement. Accordingly, the Comi construes "permit identifier'' as an attribute that
    14     can be used to identify the permit status of a parked vehicle including a permit badge,
    15     license plate number or unique combination of vehicle make, model, color and other
    16     identifying marks.
    17           7.     (g) deciding whether said occupied status is incorrect, based on a visual
                        review of said thumbnail image on said GUI
    18
    19           The above language is the entirety of claim 1, limitation (g). '956 Patent, Col.
    20     22:53-55. Park Assist argues the phrase needs no construction and should be given its
    21     plain and ordinary meaning. 2068 ECF No. 98, 23. Defendants' proposed construction is
    22     "(g) deciding, ·by a human operator, whether said occupied status is incorrect, based on a
    23     review of said thumbnail on said GUI." 2068 ECF No. 95-1, 16. This proposed
    24     construction adds "by a human operator" and removes "visual" from the claim. The
    25     phrase appears in its entirety within claim 1, and no further context is required.
    26           Defendants argue a person of ordinary skill in the art would understand limitation
    27     (g) to require a human operator to decide whether the "occupied" status of a parking
    28     space displayed on the thumbnail image is correct. 2068 ECF No. 97, 23-24. Defendants
                                                         15
                                                                                     3: l 8-cv-02068-BEN-DEB;
                                                                                  and 3: l 8-cv-02409-BEN-DEB
             Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1561 Page 16 of 18
  '      .
- - - - - - - - - - - - 1 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - + - - - - +




        1      further argue the word "visual" means "sensing by a human/' and therefore their
        2      proposed construction adds clarity by directly mentioning "human intervention" as
        3      opposed to leaving the human aspect of the limitation implied by the use of"visual." Id.
        4      Defendants support this argument by citing to the Court's ruling on the Airport and Ace's
        5      motion to dismiss Park Assist's claims. 2068 ECF No. 97, 24; 2409 ECF No. 72, 21.
        6            First, Defendants misread the Court's Order. The portion of the Order cited by
        7      Defendants provides examples of technological improvements in the '956 Patent and
        8      cannot be read to import limitations into the '956 Patent's claims here. See 2068 ECF
        9      No. 51, 7. Second, the Federal Circuit has cautioned that the Court must "avoid the
       10      danger of reading limitations from the specification into the claim." Phillips, 415 F.3d at
       11      1323. "[T]he claims of a patent will not be read restrictively unless the patentee has
       12      demonstrated a clear intention to limit the claim scope using 'words or expressions of
       13      manifest exclusion or restriction."' Cont'l Circuits LLC v. Intel Corp., 915 F.3d 788, 797
       14      (Fed. Cir. 2019) (quoting Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1327
       15      (Fed. Cir. 2002)). When construing "collocated," above, the Court noted that Park Assist
       16      made its claim broader than its preferred embodiments, though it could have used
       17      language that would have accomplished its sought limitation. The same principle applies
       18      the other way here. Park Assist could have added the "by a human operator" limitation to
       19      the claim but did not, and the Court finds it inappropriate to add that limitation now.
       20            Accordingly, the Court declines to construe "(g) deciding whether said occupied
       21      status is incorrect, based on a visual review of said thumbnail image on said GUI." The
       22      plain and ordinary meaning of the phrase applies.
       23            8.    (h) correcting said occupied status, by inputting computer-readable
                           instructions to a computer terminal of said GUI, if said parking space
       24
                           shown in said thumbnail image is vacant and said computer terminal
       25                  electronically communicating a command to toggle said multi-color
                           indicator to illuminate a second color, said second color predefined to
       26
                           indicate a vacant status
       27            The above language is the entirety of claim 1, limitation (h). '956 Patent, Col.
       28      22:56-62. Park Assist argues the phrase needs no construction and should be given its
                                                            16
                                                                                        3: 18-cv-02068-BEN-DEB;
                                                                                     and 3:18-cv-02409-BEN-DEB
             Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1562 Page 17 of 18
---------




            1    plain and ordinary meaning. 2068 ECF No. 98, 24. Defendants' proposed construction is
            2    "(h) correcting said occupied status, by the human operator inputting computer-readable
        .3       instructions to a computertenninal of said GUI, if said parking space shown in said .
            4    thumbnail image is vacant and said computerterminal electronically communicating a
            5    command to switch said first color of said multi-color indicator to illuminate a second
            6    color, said second color predefined to indicate a vacant status." 2068 ECF No. 95-1, 18.
            7 This proposed construction again adds "by the human operator" and changes the word
            8    "toggle" to "switch." The phrase appears in its entirety within claim 1, and no additional
            9    context is required.
        10             Park Assist argues Defendants again impermissibly limit the claim by adding a
        11       "human operator" requirement. 2068 ECF No. 98, 24. Park Assist also argues that the
        12       change from "toggle" to "switch" has no suppm1 in the specification, and that reliance on
        13       a dictionary definition here would confuse rather than clarify. Id. Defendants respond by
        14       re-arguing their points about a "human operator" requirement discussed in the previous
        15       section. 2068 ECF No. 97, 25; 2409 ECF No. 72, 23. Defendants further argue that
        16       changing from "toggle" to "switch" will assist the jury in making sense of the claim. Id.
        17             The Cmn1 rejects Defendants' arguments about a "human operator" requirement
        18       for the reasons set forth in the previous section. With respect to "toggle" or "switch," the
            19   Court finds that the change would not meaningfully assist the jury. Moreover, the '956
        20       Patent uses the term "switch" in the specification in relation to ethernet communications,
        21       which could induce more confusion than the change would relieve. See, e.g., '956 Patent,
        22       Col. 8:39, 8:55, and 9:1.
        23             Accordingly, the Court declines to construe "(h) correcting said occupied status, by
        24 inputting computer-readable instructions to a computer terminal of said GUI, if said
        25       parking space shown in said thumbnail image is vacant and said computer terminal
        26       electronically communicating a command to toggle said multi-color indicator to
        27 illuminate a second color, said second color predefined to indicate a vacant status:" The
        28 Court finds that the plain meaning should control because a person having ordinary skill
                                                              17
                                                                                          3: 18-cv-02068-BEN-DEB;
                                                                                       and 3:18-cv-02409-BEN-DEB
     Case 3:18-cv-02409-BEN-DEB Document 80 Filed 12/04/20 PageID.1563 Page 18 of 18


 1     in the art would understand the meaning of these terms. Therefore, no construction is
 2     necessary.
 3           IT IS SO ORDERED.
 4

 5     Date: December/22020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  18
                                                                             3: 18-cv-02068-BEN-DEB;
                                                                          and 3:18-cv-02409-BEN-DEB
